Blandford, Justice.
The defendant in error brought its action for money had and received, against the plaintiff in error, alleging that plaintiff in error had received from one Mayer & Glauber a sum of money due on a draft of which the following is a copy:
“$276.85. Lynchburg, Virginia, February 17, 1881.
Sixty days after date, pay to the order of Allen W. Tally, cashier, two hundred and seventy-six dollars and eighty-five cents, with current rate of exchange on New York, value received, and charge the same to account of Hunter & Marshall.
To S. Mayer & Glauber, )
Albany, Georgia.” )
On the back of the draft were the following indorsements : First:
“PayW. H. Patterson, cashier, or order, for collection for account of First National Bank, Lynchburg, Va. (Sgd.) Allen W. Tally, cashier.”
Second:
“ Pay to John A. Davis, agent, or order, for account of Citizens’ Bank of Georgia, Atlanta, Ga. (Sgd.) W. H. Patterson, cashier.’
The evidence showed that the plaintiff in error had collected tkis draft; upon demand being made on plaintiff in error for the payment of the money thus collected by the attorney for defendant in error, payment was refused; the railroad claimed that the Citizens’ Bank was indebted to it, and that they had given that bank credit for the amount thus collected. It was further shown that the Citizens’ Bank had failed before the money had been collected by the Central Railroad and Banking Company.*
• The court below held that the Central Railroad and Banking Company was liable to the defendant in error, and this ruling is assigned as error.
1.. The qualified indorsements on the back of this draft by the cashier of The First National Bank of Lynchburg, whereby he directs payment to be made to W. H. Patter*385son, cashier of the Citizens’ Bank, or order, for collection for account of First National Bank, Lynchburg, Ya., was nothing more nor less than a warrant of attorney authorizing the indorsee to collect the amount due on the draft for the indorser. It conveyed no title to the paper, but was notice to all persons subsequently dealing with this paper that defendant in error had not parted with the title or intended to transfer the ownership of the proceeds to another. The legal import and effect of the indorsementwas to notify the plaintiff in error that the defendant in error was the owner of the draft, and that the Citizens’ Bank was merely its agent for collection; that a qualified title for this purpose only, and no other,.was in the Citizens’ Bank. Morse on Banks, 52; Swift vs. Tyson, 16 Peters, 1; 1 Howard, 234; 3 Penn St., 348; 22 Md., 148; 1 Wall., 166; 102 U. S., 658; 1 Bond, 389; 11 R.I., 119; 51 Iowa, 15.
2. But it is insisted that there was no privity between these parties respecting this transaction, so as to authorize ■ this action. When the plaintiff in error received from Mayer & Glauber the money due on. the draft, they received something which belonged to the defendants in error; it was their money, and this act put them in privity for’ the purpose of this action. Where one person is in possession of money which of right and in equity belongs to another, this action may be maintained for its recovery-The law implies a promise on the part of any person who-has received the money of another to pay that person on. demand. The reception of money by one and the demand by the other makes all the privity that is necessary to maintain this action.
And we are clear that plaintiff in .error had no right to-retain the proceeds of this draft as payment .of or security for any balance which the Citizens’ Bank might be due it..
Judgment affirmed.

Davis was agent of the railroad company.